CROW, Presiding Judge,
concurring in part and dissenting in part.
I concur in the majority opinion’s affir-mance of the assault conviction. I respectfully dissent in the majority opinion’s treatment of the two careless and imprudent driving convictions.
I do not dispute the majority opinion’s articulate analysis of double jeopardy. I simply believe Defendant waived his double jeopardy claim by requesting, and receiving, a verdict-directing instruction on careless and imprudent driving as a lesser offense to each count of involuntary manslaughter.
An analogous situation arose in State v. Leisure, 796 S.W.2d 875 (Mo. banc 1990). There, the accused was charged with, and tried for, capital murder. He sought, and received, a verdict-directing instruction on manslaughter as a lesser-included offense. The jury found him guilty of manslaughter. On appeal, he maintained he should be freed because the manslaughter charge was time-barred. The Supreme Court of Missouri rejected the argument, noting there is no constitutional prohibition against waiving the protection of a statute of limitations. Id. at 879. The opinion continued: *744and ask the Court on appeal to free him from all accountability.
*743In the case sub judice ... it would be jarringly inconsistent to allow defendant the option of gambling on the jury’s sense of mitigation or mercy by submitting a manslaughter instruction and in so doing sub silentio waive the bar of limitation and then having received such merciful consideration at the hands of his peers, reverse his field, assert the bar
*744Id. at 879[4].
I would apply the same rationale here, and hold that by requesting a lesser-offense instruction on careless and imprudent driving with respect to each manslaughter count, Defendant waived any complaint that convicting him of two counts of careless and imprudent driving violates his constitutional protection against double jeopardy.
I would affirm the judgment in all respects.